Felton, J.,
concurring specially. I concur in the judgment and in all of the divisions of the opinion except division two. It seems to me that it is absolutely immaterial whether the defendant admitted possession or not in the answer to the ejectment suit. Irrespective of that question—and I do not disagree with the legal proposition stated as to the admission of possession—I do not think that, whatever the defendant did or did not *676do as to the ejectment suit, the plaintiff can amend such an action by adding two counts for different causes of action, and contend that as to them the defendant had no right to file an answer to them because he did not admit possession in the ejectment action.